Citation Nr: 0721795	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  98-01 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from February 1974 
to February 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claims for a compensable 
evaluation for left hear hearing loss and service connection 
for tinnitus.  Subsequently, an April 2004 rating decision 
granted service connection for hearing loss in the right ear 
and service connection was assigned for bilateral hearing 
loss.  Thus, the issue for Board consideration became 
evaluation of bilateral hearing loss and was recharacterized 
as such.  In an August 2004 decision, the Board denied the 
veteran's claims.

The veteran appealed the Board's August 2004 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Brief was filed by the appellant, averring, in 
part, that remand was warranted because the Board erred in 
interpreting 38 C.F.R. § 3.321 (2006) and incorrectly 
determined that he did not submit facts establishing a marked 
interference with employment.  In December 2006, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the appellant's motion, noting that the Court and 
the appellant were "left with no understanding as to what 
the rating schedule envisioned or what might constitute 
'marked interference with employment'".  A copy of the 
Court's Order in this matter has been placed in the claims 
file.

The matter of a compensable rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his currently diagnosed tinnitus cannot be dissociated from 
his period of active military service, including his service-
connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, tinnitus was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
tinnitus.  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.  While the Board's decision herein grants the 
veteran's claim for service connection for tinnitus, it 
leaves to the RO the assignment of an appropriate disability 
rating and effective date for that disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  In so determining, the Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  There 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 338 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensation for the 
degree of disabiltiy (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(a)).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise. Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. at 128.

When the appellant was examined for entry into service in 
February 1974, tinnitus was not noted.  Service medical 
records are not referable to complaints of tinnitus.  When 
examined in October 1977, prior to separation from the 
military, tinnitus was not noted.

There is no mention in the service medical record of 
treatment for any acoustic trauma while the appellant was in 
service, although the medical records show that he was a 
member of a Field Artillery unit. 

Post service, the veteran underwent a VA audiometric 
examination in January 1993 that recorded findings of 
bilateral hearing loss.

In April 1993, the RO received the veteran's claim for 
service connection for hearing loss.  At that time, he 
submitted a letter to the effect that, while in service, he 
was exposed to the noise of artillery and small arms fire, as 
well as acoustic trauma associated with military vehicles.  
His letter states that he was not exposed to acoustic trauma 
subsequent to service.  Neither the claim nor his supporting 
letter cites the presence of tinnitus.

In April 1994, the RO granted service connection for left ear 
hearing loss because the service separation physical 
examination showed hearing loss in the left ear. 

In July 1996, the RO received the veteran's claim for service 
connection for tinnitus.

In February 1997, the appellant underwent a VA audiological 
examination.  The examiner noted his complaint of constant 
high-pitched ringing and white noise bilaterally, but worse 
on the right. 

Also in February 1997, the appellant underwent a VA medical 
examination during which he complained of bilateral tinnitus 
sounding like both static and a high whine just behind his 
right ear.  The examining physician found no physical defect 
in the ears but diagnosed a history of bilateral tinnitus.

The veteran submitted two April 1997 signed statements, from 
L.J. and G.R., his supervisors at work.  Both statements 
assert that the appellant was unable to hear anyone entering 
the area unless the person entering shouted at him or touched 
him to get his attention.  Both letters also assert that the 
appellant was unable to hear the fire alarm over the noise of 
his equipment, that he had to read lips in order to receive 
instructions, and that he complained of ringing in the ears.

In a June 2002 signed statement, the appellant said that his 
tinnitus became more noticeable in quiet surroundings, 
sounded like a siren going off, and was so bothersome that it 
kept him awake at night.  He also submitted a private 
audiological study performed in June 1998 that showed 
bilateral hearing loss. 

The appellant underwent another VA audiological and medical 
examination in March 2004 performed by an audiologist.  The 
examiner reviewed the veteran's medical records and noted his 
medical history, including previous audiological tests.  The 
appellant stated that his tinnitus began in service, and was 
currently loud in the right ear and medium loud in the left 
ear.  In the VA audiologist's opinion, and based on the 
passage of nineteen years between the appellant's discharge 
from service and the first complaint of tinnitus of record, 
it was not at least as likely as not that appellant's 
tinnitus began in service.

However, an April 2007 VA ear, nose and throat (ENT) clinic 
otolaryngology outpatient note documents that the veteran, 
who was 51 years old, was examined by the chief of the ENT 
clinic regarding his complaint of tinnitus.  The veteran gave 
a history of exposure to acoustic trauma in service working 
with artillery and with unit armor, and indicated that he was 
a machine gunner.  The veteran said that he had a constant 
ringing noise in both ears.  The VA medical specialist said 
that a review of the veteran's audiogram showed severe-to-
profound high-frequency hearing loss involving most of the 
veteran's high frequencies, slightly worse in the right ear 
than the left ear.  Upon examination, the clinical impression 
was noise-induced hearing loss with tinnitus secondary to 
hearing loss.  In the VA physician's opinion, it was far more 
likely than not that the veteran's tinnitus was related to 
his noise-induced hearing loss, and in fact, the ENT 
specialist saw no other cause for this problem.

The veteran has contended that service connection should be 
granted for tinnitus that he claims was due to exposure to 
the acoustic trauma in service that caused his service-
connected hearing loss.  

As the medical evidence of record shows, in March 2004, a VA 
audiologist found that, given the passage of nineteen years 
before it was found by an examiner, the veteran's tinnitus 
was not related to noise exposure in service.  However, in 
April 2007, the chief of the VA ENT clinic concluded that it 
was far more likely than not that the veteran's tinnitus was 
related to his noise-induced hearing loss and found no other 
cause for the problems.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the medical opinion rendered by 
the chief of the VA ENT clinic in April 2007 is most 
convincing in that this medical specialist, who is an 
otolaryngologist, reviewed pertinent the medical evidence, 
considered the circumstances of the veteran's service and his 
current level of bilateral hearing disability, and accurately 
described this in the clinical record.  See e.g., Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Where a medical expert 
has fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Id.  
The Board does, in fact, adopt the VA ENT clinic chief's 
medical opinion on which it bases its determination that 
service connection for tinnitus is warranted in this case.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for tinnitus is in 
order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for tinnitus is granted.


REMAND

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss.  He last underwent VA 
audiology examination in March 2004, when the audiologist 
diagnosed mild sloping to severe returning to moderately-
severe hearing loss in his right ear, and moderately severe 
to severe hearing loss in the veteran's left ear.  But, 
according to the April 2007 VA ENT clinic record, the VA 
otolaryngologist said a review of the veteran's audiogram (of 
what date is unclear)  showed "severe-to-profound" high 
frequency hearing loss involving most of the veteran's high 
frequencies, slightly worse in the right ear than the left 
ear.  It would appear that the veteran's hearing loss may 
have worsened since last examined by VA.  Unfortunately the 
audiogram to which the VA ENT clinic chief referred is not of 
record. 

As such, and in the interest of due process and fairness, the 
Board is of the opinion that the veteran should be afforded a 
new VA audiology examination to determine the current 
severity and all manifestations of his service-connected 
bilateral hearing loss.

Also, the veteran should be afforded the opportunity to 
submit any additional documentary evidence in his possession 
to demonstrate that his bilateral hearing loss causes marked 
interference with his employment, e.g., limits or prevents 
him from completing his assigned responsibilities, such as 
leave statements, annual performance evaluations, etc.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date for 
the increased rating claim on 
appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 
supra.

2.	The veteran should be advised 
that he may submit any additional 
documentary evidence in his 
possession that demonstrates that 
his service-connected bilateral 
hearing loss causes marked 
interference with his employment, 
e.g., limits or prevents him from 
completing his assigned 
responsibilities, such as leave 
statements, annual performance 
reports, etc.

3.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from March 2004 to the 
present.  A copy of all record 
requests should be included in 
the claims file and, if any 
records are unavailable, that 
should be noted in writing and 
the veteran and his 
representative should be so 
advised.

4.	Then, the veteran should be 
scheduled for special VA ear and 
audiological examinations in 
order to determine the current 
severity and all manifestations 
of his service connected 
bilateral hearing loss.  All 
indicated special studies should 
be conducted and all clinical 
findings reported in detail.

5.	Then, the RO/AMC should 
readjudicate the veteran's claim 
for a compensable evaluation for 
bilateral hearing loss.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the April 2004 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


